Citation Nr: 0901891	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial, compensable rating for status post 
bilateral plantar fasciitis release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran had active service from July 1984 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 0 
percent (noncompensable) rating, for status post bilateral 
plantar fasciitis release,  effective August 1, 2004.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in July 2005, and the RO issued a statement 
of the case (SOC) in December 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2006.

Pursuant to the veteran's request, a hearing before a 
Veterans Law Judge at the RO was scheduled for April 12, 
2007.  The veteran did not appear for the scheduled April 
2007 hearing, and the claims file reflects nothing further 
from the veteran pertaining to a hearing.  In December 2008, 
his service representative submitted to the Board a brief on 
his behalf.  Hence, the veteran's request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2008). 

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.







REMAND

The Board's review of the record reveals that further RO 
action on the claim for an initial, compensable rating for 
status post bilateral plantar fasciitis release is warranted.

The rating for the veteran's disability is assigned under 
Diagnostic Code 5299-5276, indicating that the disability is 
one not specifically listed in the rating schedule that is 
rated, by analogy, to pes planus.    See 38 C.F.R. §§ 4.20, 
4.27. 

Under Diagnostic Code 5276, a noncompensable rating is 
assigned for mild pes planus with symptoms relieved by built- 
up shoe or arch support.  A rating of 10 percent is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weightbearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The veteran most recently underwent a VA examination for 
evaluation of his bilateral foot disability in May 2004.  
During that examination, the veteran reported pain, stiffness 
and fatigue when standing or walking.  The examiner noted 
that the veteran had bilateral plantar fasciitis with 
subjective factors of foot pain with prolonged standing, but 
that there were no objective factors.  

During the December 2008 brief to the Board, the veteran's 
representative indicated that since the veteran's May 2004 VA 
examination, his symptoms have worsened.  The representative 
indicated that the veteran had worsening pain which limits 
his ability to walk very short distances, as well as limits 
his prolonged standing.  

To ensure that the record reflects the current severity of 
the disability under consideration, the Board finds that a 
more contemporaneous examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the veteran's service connected status post 
bilateral plantar fasciitis release.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim for a higher initial rating 
(as the original claim will be considered on the basis of the 
evidence of record, which, as noted above, is insufficient to 
rate the disability under consideration).  See 38 C.F.R. § 
3.655 (2008)).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal. 
 The RO's letter to the appellant should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim.  The RO's 
adjudication of the claim, should include consideration and 
discussion of any and all alternative diagnostic code(s) for 
rating the disability (to include Diagnostic Code 5284, for 
rating residuals of foot injury), as well as whether "staged 
rating" (assignment of different rating for different 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above) is warranted.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter inviting the 
veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim. The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
podiatry (preferably) or orthopedic 
examination, by an appropriate physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should render all  findings 
needed to rate the veteran's status  post 
bilateral plantar fasciitis release under 
the appropriate rating criteria.,  to 
include whether the disability results in 
weightbearing line over or medial to the 
great toe, inward bowing of the Achilles 
tendon, pain on manipulation and use of 
the feet, marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, marked inward displacement or 
severe spasm of the Achilles tendon on 
manipulation not improved by orthopedic 
shoes or appliances.  The examiner should 
also comment on the extent of the 
veteran's functional loss attributable to 
pain.  Finally, considering all of the 
above, the examiner should provide an 
assessment of the overall severity of the 
service-connected bilateral foot 
disability. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial, compensable rating for status 
post bilateral plantar fasciitis release 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
and discussion of any and all alternative 
diagnostic code(s) for rating the 
disability (to include Diagnostic Code 
5284, for rating residuals of foot 
injury), as well as whether staged rating 
of the disability, pursuant to Fenderson 
(cited to above), is warranted.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




